DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Amendments to claim 1 are acknowledged by examiner and applicant’s arguments (filed 1/21/2021, page 9) have been fully considered and are persuasive.  Accordingly, the 102 rejections of claims 1 and claim 2 have been withdrawn by examiner.
Examiner makes note of the “header” of amended claims and arguments (dated 1/21/2021) showing application number “16/165,182”, which does not match the application number of the instant application.  Examiner assumes that this is a typographical error and will be disregarded and examiner assumes that listed claims have no connection to the US 16/165,182 application.
Reasons for Allowance/Examiner’s Comments
Claims 1-19 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an imaging lens comprising “wherein said imaging lens has a total of nine lenses, and said ninth lens is formed in a shape so that 
Specifically regarding the allowability of independent claim 8:  The prior art of record does not disclose or suggest an imaging lens comprising “wherein said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape having an inflection point, and said ninth lens has a focal length f9 so that the following conditional expression is satisfied: -2 < f9/f < -0.2, where f is a focal length of a whole lens system”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 9-13 are allowable due to pendency on independent claim 8.
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest an imaging lens comprising “said first lens is arranged so that a surface thereof on the object side is away from an image plane by a distance TL on an optical axis thereof so that the following conditional expression is satisfied: 1.0 < TL/f < 1.5, where f is a focal length of a whole lens system”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 15-19 are allowable due to pendency on independent claim 14.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Take (US 2013/0201564), Take et al. (US 2009/0273851), Take (US 2014/0092490), Asami (US 9,470,873), Asami (US 9,851,529), Ohashi et al. (US 8,780,463), Ohashi et al. (US 8,587,878), Kuzuhara et al. (US 9,213,219), Kuzuhara et al. (US 9,110,231), Kuzuhara et al. (US 2013/0242175),  Iiyama et al. (US 2015/0312454), Wang et al. (US 2014/0347743), and Imaoka (US 10,067,314) are cited to show similar imaging lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872